Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of CN201710404200.7, filed in People’s Republic of China on 6/1/2017, and PCT/CN2018/088858, filed on 5/29/2018.

Preliminary Amendment
Applicant submitted a preliminary amendment on 3/30/2020. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 13, 15, 19, 23, 27, 28 29, 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato et al (U.S. Patent Pub. No. 2015/0351713, hereafter referred to as Sato) in view of Zarhk et al (U.S. Patent Pub. No. 2007/0116342, hereafter referred to as Zarhk).

Regarding Claim 11, Sato teaches a system for retrieving a blood vessel corresponding positional relation under multi-angle angiography, wherein the system comprises an angiography machine (paragraph 196, Sato teaches an angiographic imaging machine), an angiographic image receiving module (paragraph 196, Sato teaches an angiographic imaging machine), a center point calibration module (paragraph 290, Sato teaches center of the first image projection regions), a feature point detection module, and a feature point corresponding blood paragraph 92, paragraph 134, Sato teaches determining different points in the image), wherein the angiography machine is use for blood vessel angiography at multiple projection angles, and collection of an angiographic image; the angiographic image receiving module is used (paragraph 136, paragraph 143, Sato teaches different angles for imaging) for: detecting corresponding feature points on a second image via a spatial epipolar constraint relationship (paragraph 89-paratraph 92, paragraph 105, paragraph 228, Sato teaches the epipolar line of each of the images.).
Sato does not explicitly disclose receiving the image from the angiography machine, and transmitting the image to the center point calibration module; the center point calibration module is used for calibrating a center point offset caused by looseness and rotation of a mechanical arm of the multi-angle angiography system; the feature point detection module is used for: receiving several feature points of a target blood vessel on a reference image inputted by a display module; the feature point corresponding blood vessel module is used for determining a blood vessel on which the feature points are located, wherein the feature point refers to an anatomical landmark point capable of representing a blood vessel morphological feature.
Zarkh is in the same field of art of angiographic imaging. Further, Zarkh teaches the image from the angiography machine, and transmitting the image to the center point calibration module (paragraph 21, paragraph 23, paragraph 39, paragraph 86, Zarkh teaches angiographic blood vessel imaging and determining the centerlines); the center point calibration module is used for calibrating a center point offset caused by looseness and rotation of a mechanical arm of the multi-angle angiography system (paragraph 86, paragraph 87, paragraph 91, paragraph 129, Zarkh teaches capturing images and determining the centerlines.); the feature point detection module is used for: receiving several feature points of a paragraph 129-paragraph 140, paragraph 211, Zarkh teaches displaying the image processing angiographic images.); the feature point corresponding blood vessel module is used for determining a blood vessel on which the feature points are located (paragraph 110, Zarkh teaches capturing images and determining the centerlines points and then performs landmark imaging.), wherein the feature point refers to an anatomical landmark point capable of representing a blood vessel morphological feature (paragraph 110-paragraph 116, Zarkh teaches determining the feature points via landmark points.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato by incorporating the centerline, and landmark point data as well as the blood vessel image that is taught by Zarhk, to make the invention that captures angiographic imaging and performs image analysis on the image to enhancing the vessels and then performs displaying of the vessels; thus, one of ordinary skilled in the art would be motivated to combine the references since there exists a need for a 3DR system which can be used in clinical procedures (e.g., angiography) that delivers a system that may include a practical, intuitive, easy-to-use, robust solution to overcome at least one and preferably all of the above-mentioned disadvantages of the prior art systems and methods (paragraph 20, Zarkh).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 13, Sato in view of Zarkh discloses a reference image feature point input module, used for manually selecting several feature points of the reference image target paragraph 86, Zarkh teaches the centerlines via manually done by the operator.); the epipolar constraint module, used for calculating an epipolar position of the reference image feature points on the second image by using the spatial epipolar constraint relationship (paragraph 170-paragaph 174, Zarkh teaches determining the epipolar ); and a second image feature point corresponding position obtaining module, used for determining a corresponding position of the reference image feature points on the second image by using intersection positions of several epipolar lines and the blood vessel on the second image (paragraph 167-paragaph 173, Zarkh teaches epi-polar teaches principle defines the given two 2D projections on the second image.).  

In regards to Claim 15, Sato in view of Zarkh discloses wherein the center points of two angiography angles are calibrated by using the epipolar constraint relationship to avoid a search error (paragraph 167-paragraph 173, Zarkh).  

In regards to Claim 19, Sato in view of Zarkh discloses wherein the corresponding position of the target blood vessel feature point of the reference angle angiographic image on the second angle image is searched for by using a spatial constraint relationship obtained after center point offset calibration (paragraph 86, paragraph 87, and paragraph 88, Zarkh).  

In regards to Claim 23, Sato in view of Zarkh discloses wherein several feature points are set on the target blood vessel segment, and a corresponding positional relation of a blood vessel on which the feature points are located is determined by a positional relation of the feature points in angiographic images of two angles (paragraph 129, paragraph 145, Zarkh).  

In regards to Claim 27, Sato in view of Zarkh discloses wherein the system further comprises a display module, used for inputting the feature points by using human-computer interaction, and displaying a detection result of corresponding position feature points (paragraph 86, paragraph 89, Zarkh).  

Regarding Claim 28, Sato teaches a method for retrieving a blood vessel corresponding positional relation under multi-angle angiography (paragraph 196, Sato teaches an angiographic imaging machine), wherein the method comprises: Step 1: receiving and storing angiographic images of at least two projection angles (paragraph 136, paragraph 143, Sato teaches different angles for imaging).
Sato does not explicitly disclose Step 2: selecting a corresponding anatomical point in the angiographic images of at least two projection angles as a calibration point, and 
performing center point calibration on the angiographic images of at least two projection angles; and 
Step 3: for the angiographic images of at least two projection angles after center point calibration, selecting a feature point of a target blood vessel on a reference image, calculating an epipolar line of the feature point on the other image, and determining a position of the target blood vessel in the other image by using an intersection point of the epipolar line and the blood vessel.
Zarkh is in the same field of art of angiographic imaging. Further, Zarkh teaches step 2: selecting a corresponding anatomical point in the angiographic images of at least two projection paragraph 85, paragraph 86, paragraph 219, Zarkh teaches calibration imaging the system.), and 
performing center point calibration on the angiographic images of at least two projection angles (paragraph 205, paragraph 207, paragraph 208, Zarkh teaches capturing angiographic imaging.); and 
Step 3: for the angiographic images of at least two projection angles after center point calibration (paragraph 107-paragraph 110, Zarkh teaches capturing images and determining the centerlines points and then performs landmark the vessels.), selecting a feature point of a target blood vessel on a reference image, calculating an epipolar line of the feature point on the other image (paragraph 107, paragraph 110, Zarkh teaches capturing images and determining the centerlines points and then performs landmark imaging.), and determining a position of the target blood vessel in the other image by using an intersection point of the epipolar line and the blood vessel (paragraph 110-paragraph 116, Zarkh teaches determining the feature points via landmark points.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato by incorporating the centerline, and landmark point data as well as the blood vessel image that is taught by Zarhk, to make the invention that captures angiographic imaging and performs image analysis on the image to enhancing the vessels and then performs displaying of the vessels; thus, one of ordinary skilled in the art would be motivated to combine the references since there exists a need for a 3DR system which can be used in clinical procedures (e.g., angiography) that delivers a system that may include a practical, intuitive, easy-to-use, robust solution to overcome at least one and 
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
	
In regards to Claim 29, Sato in view of Zarkh discloses wherein the system further comprises a display module, used for inputting the feature points by using human-computer interaction, and displaying a detection result of corresponding position feature points (paragraph 86, paragraph 89, Zarkh).  

In regards to Claim 30, Sato in view of Zarkh discloses wherein the system further comprises a display module, used for inputting the feature points by using human-computer interaction, and displaying a detection result of corresponding position feature points (paragraph 86, paragraph 89, Zarkh).  

Allowable Subject Matter
Claims 12, 14, 16, 17, 18, 20, 21, 22, 24, 25, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665